DISMISS and Opinion Filed January 14, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01416-CV

                          IN THE INTEREST OF X.M.P., A CHILD

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-30148-2017

                             MEMORANDUM OPINION
                          Before Justices Myers, Osborne, and Nowell
                                   Opinion by Justice Myers
       This is an appeal involving the termination of appellant’s parental rights. The rules of

judicial administration accelerate the final disposition of appeals from suits involving the

termination of parental rights. See TEX. R. JUD. ADMIN. 6.2(a) (providing 180 days for court’s

final disposition).   In the notice of appeal, appellant states he is appealing the trial

court's judgment signed on November 6, 2018. The record before this Court does not contain

a judgment signed on that date or any other date.        Accordingly, the Court questioned its

jurisdiction over this appeal. By letter dated December 13, 2018, we instructed appellant to file a

letter brief addressing our concern and gave appellee an opportunity to respond.

       Unless specifically authorized by statute, Texas appellate courts have jurisdiction only to

review final judgments. McFadin v. Broadway Coffeehouse, LLC, 539 S.W.3d 278, 283 (Tex.

2018). A judgment is final for purposes of appeal if it disposes of all pending parties and

claims. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Appellate deadlines run
from the date the judgment is signed. See TEX. R. APP. P. 26.1. Without a signed judgment or

other appealable order, there is nothing for this Court to review.

        Appellant filed a jurisdictional brief and, alternatively, a motion to abate the appeal

pending the trial court signing an order. In his jurisdictional brief, appellant clarifies the trial

court orally terminated his rights on November 6th and contends that an oral rendition constitutes

a final order in a parental termination case. See P.R.M. v. Tex. Dep’t of Family and Protective

Servs., No. 03-16-00065-CV, 2016 WL 4506301, at *2 (Tex. App.—Austin Aug. 26, 2016, no

pet.) (mem. op.). P.R.M. is not an appeal of an order terminating parental rights. Rather, P.R.M.

involves a standing provision in the family code regarding family members seeking

conservatorship of the child after the parent-child relationship has been terminated. See TEX.

FAM. CODE ANN. § 102.006(c). That provision requires suit to be filed not later than the

ninetieth day after the date the parent-child relationship between the child and the parent is

terminated. Id. The grandmother in P.R.M. sued for conservatorship of her grandchildren after

their parents’ rights were terminated. Id. at *1. The trial court orally rendered judgment on

March 20, 2015 and signed the judgment on May 1, 2015. The grandmother filed her suit on

July 16, 2015. Id. Based on the trial court’s March 20th oral rendition, the Department of

Family and Protective Services filed a plea to the jurisdiction challenging the grandmother’s

standing. See TEX. FAM. CODE ANN. § 102.006(c). Relying on the trial court’s unchallenged

finding that the parents’ rights were terminated on March 20 and the Department’s affidavit that

it was appointed permanent managing conservator on that same date, the court of appeals held

that the grandmother’s ninety days to file suit began running on March 20. Id. at *3. P.R.M.

does not address appellate deadlines.       For this reason, its holding is inapplicable to the

jurisdictional issue in this case.




                                                –2–
       In the absence of a signed judgment, there is nothing for this Court to review and the

appeal is premature. Accordingly, we deny appellant’s motion to abate and dismiss the appeal

for want of jurisdiction without prejudice to filing a new notice of appeal after the trial court

signs a judgment. See TEX. R. APP. P. 42.3(a).




                                                       /Lana Myers/
                                                       LANA MYERS
                                                       JUSTICE

181416F.P05




                                                 –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF X.M.P., A CHILD                  On Appeal from the 417th Judicial District
                                                    Court, Collin County, Texas
No. 05-18-01416-CV                                  Trial Court Cause No. 417-30148-2017.
                                                    Opinion delivered by Justice Myers. Justices
                                                    Osborne and Nowell participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.



Judgment entered this 14th day of January, 2019.




                                              –4–